Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 115 405.1, filed on 01/10/2020.

Allowable Subject Matter
3.	Claims 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goida et al. (US 2012/0237073 A1).
(abstract and Fig.2) comprising a carrier board (Fig.2 and ¶0023, package substrate 12) a MEMS chip (Fig.2 and ¶0023, integrated MEMS microphone; ¶0026, integrated circuit die 18) mounted on the carrier board and having a recess (RC) (Fig.2), a membrane (Fig.2 and ¶0027, membrane 27) and a backplate (Fig.2 and ¶0023, package lid 11), both suspended over the recess a sound opening (Fig.2 and ¶0023, acoustic pathway 15) in the carrier board facing the backplate, a filter chip (Fig.2 and ¶0023, MEMS microphone die 18) comprising a bulk material with an aperture (¶0026, microphone die 18 formed from conductive material(s)) that is covered by a mesh (¶0027, integrated die filter 25;¶0032, integrated filter 25 also serves to improve microphone die yield by preventing particles from reaching the movable membrane 27), the mesh comprising a layer of the filter chip with parallel through-going first holes structured in the layer (Fig.2 and ¶0027, filter apertures 26), the filter chip being arranged in or on the carrier board such that the mesh covers the sound opening (Fig.2). 
Claim 3, wherein the first holes have a diameter of 0.5-20 um (¶0035, 1-25 um (within the range of applicant’s claimed 0.5-20 um). 
Claim 4. wherein the filter chip comprises a second mesh structured in a second layer (Fig.2 and ¶0023, particle/package filter 28) arranged on a surface opposite to the first mesh and spanning over the aperture with parallel through-going second holes (Fig.2 and ¶0029, package filter apertures 29), wherein the diameter of the first holes in the first mesh that faces the backplate is smaller than the diameter of the second holes facing away from the backplate (¶0043, diameter of filter apertures 29 can be 2-5 times the diameter of filter apertures 26). 

Claim 9, wherein the top surface of first or second mesh comprises a metal layer electrically connected to a ground connection of the carrier board (¶0046). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goida et al. (US 2012/0237073 A1).
Claim 2, Goida teaches wherein the mesh is structured from a layer of a thickness and a persons of ordinary skill in the art will recognize that many other choices are appropriate (¶0041).
Goida does not teach the thickness of less than 2 um.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where the thickness of less than 2 um as per designer’s choice for to adjust the acoustic properties of the MEMS microphone to design a mesh layer of a thickness less than 2 um as per designer’s choice for design specification.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Goida et al. (US 2012/0237073 A1) in view of Loeppert et al. (US 2014/0044297 A1).
Claim 10, Goida does no teach comprises a hydrophobic layer.
Loeppert teaches comprises a hydrophobic layer (Loeppert, ¶0068). The motivation to combine Loeppert with Goida is for to inhibit the liquid water from entering the interior of assembly (Loeppert, ¶0068).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where comprises a hydrophobic layer as taught by Loeppert in Gida for to inhibit the liquid water from entering the interior of assembly.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





January 14, 2021
/SIMON KING/Primary Examiner, Art Unit 2653